— Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered September 17, 2001, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the fourth degree, and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his argument that the verdict was not supported by legally sufficient evidence (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Ritter, J.P, Smith, Goldstein and H. Miller, JJ., concur.